LATTIMORE, J.
Appellant was convicted in the criminal district court of Harris county of the offense of false swearing, and his punishment fixed at five years in the peni-ten tiary.
The record is before us without a statement of facts or a bill of exceptions. The indictment appears to sufficiently charge the offense, and the charge of the trial court correctly submits the issues to the jury. No exceptions were taken to either. Complaints in a motion for new trial which relate to evidence introduced can present no question for our determination in the absence of a statement of facts.
Finding no error in the record, the judgment of the lower court will he affirmed.